Citation Nr: 1028814	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-28 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to October 1969.  
He died in April 2007 at the age of 70, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As an initial matter, additional evidence has been received since 
the case was certified for appeal without a waiver, and, in a 
June 2010 statement, the appellant's representative requested 
that the evidence be referred to the agency of original 
jurisdiction for consideration.  Under 38 C.F.R. § 20.1304(c), 
"[a]ny pertinent evidence submitted by the appellant or 
representative . . . must be referred to the agency of original 
jurisdiction for review, unless this procedural right is waived 
by the appellant or representative, or unless the Board 
determines that the benefit or benefits to which the evidence 
relates may be fully allowed on appeal without such referral."  
38 C.F.R. § 20.1304(c) (2009) (emphasis added).  In this case, 
the Board is granting service connection for the cause of the 
Veteran's death for reasons explained in greater detail below, 
which constitutes a full grant of the benefits sought on appeal.  
Thus, there is no prejudice to the appellant in reviewing the 
newly submitted evidence in the first instance and proceeding 
with appellate review at this time.

Further, in July 2007, the appellant also submitted a 
claim for burial benefits, to include a plot or interment 
allowance, in connection with the Veteran's death.  
However, this claim has not yet been adjudicated by the 
RO.  As the Board does not have jurisdiction over the 
issue, the matter is hereby referred to the agency of 
original jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1968 
to October 1968 during the Vietnam War; therefore, exposure to 
herbicides is presumed.

2.  The Veteran died in April 2007.  According to the original 
Certificate of Death, the cause of death was listed as head and 
neck carcinoma and exsanguination.  Other significant conditions 
contributing to his death, but not resulting in the underlying 
cause, included coagulopathy and hemorrhage from cancer.

3.  The Veteran's head and neck carcinoma included diagnoses of 
tongue and tonsil cancer and pharynx cancer. 

4.  The weight of the competent and probative medical evidence of 
record establishes that in-service exposure to Agent Orange was 
at least as likely as not a contributory cause of the Veteran's 
death-causing cancer.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, presumed exposure 
to Agent Orange resulted in the cancer that caused or materially 
contributed to the Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2009).






(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the benefits sought on 
appeal are granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service Connection-Cause of Death

In order to establish entitlement to service connection for the 
cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability is the principal cause of death when that disability, 
"singly or jointly with some other condition, was the immediate 
or underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  To be a contributory cause of 
death, the disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

In addition to the law and regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability or death resulting from exposure to a 
herbicide agent, including a presumption of service connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such service to any other 
chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (2009).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such 
disease during service:  AL amyloidosis, chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lungs, bronchus, larynx, or trachea), and 
certain soft-tissue sarcomas.  38 C.F.R. § 3.309(e) (2009).  If 
the rebuttable presumptions of 38 C.F.R. § 3.307(d) are also not 
satisfied, then service connection under this theory of 
entitlement must fail.  

The Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341 (1994).  Notwithstanding the above, the United 
States Court of Appeals for the Federal Circuit has determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant contends that the Veteran's death was 
the result of exposure to herbicides, including Agent Orange, in 
service.  Specifically, she asserts that, as a result of his in-
service exposure to herbicides, the Veteran developed cancer of 
the throat and/or neck, to include cancer of the tongue and 
pharynx, which, in turn, was a causative factor in his resulting 
death.  

As an initial matter, service personnel records, including the 
Veteran's award of the Purple Heart Medal, indicate that he was 
injured in September 1968 while engaging in combat against 
insurgent communist forces in support of the Forces of the 
Republic of Vietnam.  Moreover, the National Personnel Records 
Center verified that he served in the Republic of Vietnam from 
May 1968 to October 1968.  Because he served in Vietnam during 
the Vietnam War, the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii) is applicable to the present case.  
However, head and neck cancer, including cancers of the tongue 
and pharynx in particular, are not on the list of presumptive 
diseases associated with Agent Orange exposure.  As such, 
presumptive service connection on the basis of Agent Orange 
exposure is not warranted.

Nevertheless, failure to establish presumptive service connection 
based on herbicide exposure does not preclude a veteran from 
establishing direct service connection.  In Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994), the United States Court of 
Appeals for the Federal Circuit held that, when a veteran is 
found not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Therefore, service connection for 
a disorder based upon herbicide exposure may still be granted 
when the evidence affirmatively demonstrates that such exposure 
occurred.

As such, the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death must also be 
considered on a direct basis to assess whether a disability, 
which was incurred in or aggravated by service, caused or 
contributed to the Veteran's death.  

According to the Certificate of Death, the "immediate cause" of 
the Veteran's death was head and neck carcinoma and 
exsanguination.  Other significant conditions contributing to his 
death, but not resulting in the underlying cause, included 
coagulopathy and hemorrhage from cancer.   

In contemplating whether the immediate causes or contributing 
causes of the Veteran's death were related to service, the 
appellant submitted a January 2009 medical opinion from a private 
physician, Dr. A. S., indicating that "it is as likely as not 
(50/50) that the [V]eteran's cancer of the pharynx, which caused 
[his] death, was caused by his herbicide exposure in Vietnam."  
The examiner noted that cancer of the larynx is one of the 
cancers that is subject to the herbicide presumption, and the 
examiner further explained that air and food pass through the 
pharynx to reach the larynx and the trachea.  Therefore, 
"[g]iven the proximity, characteristics, and function of the 
pharynx to the larynx and trachea, both of which are a part of, 
or attached to, the pharynx," he determined that it was as 
likely as not that the Veteran's pharynx cancer was the result of 
exposure to herbicides in service.

In an August 2008 statement provided by this same physician, he 
explained that the Veteran did not have primary laryngeal cancer, 
but that the Veteran died as a result of cancer that developed 
from a slow-to-heal lesion on the right anterior tonsillar pillar 
and right base of the tongue and then extended to other areas of 
the neck.  Unfortunately, the physician did not specifically 
address the nature and etiology of the Veteran's tongue cancer.  

Thus, it is not altogether clear as to whether the primary cancer 
is that of the tongue, tonsil or that of the pharynx.  Moreover, 
because the Certificate of Death was particularly ambiguous in 
noting the immediate cause of death as "head and neck 
carcinoma," there remains some question as to whether the 
Veteran's cancer of the pharynx, was actually a metastasis of his 
tongue cancer, or if the tonsil, tongue and pharynx cancers 
should simply be considered as one disability and/or one primary 
cancer for purposes of this claim.  Certainly the death 
certificate considered it such.

Also of record is another supporting opinion from Dr. A. S., 
dated in May 2007, stating that the Veteran was "exposed 
multiple times to Agent Orange [and] later developed throat 
cancer which was the cause of his death."  It is significant to 
note that the use of the word "throat cancer" is broader and 
farther reaching than his later reference to pharynx cancer, 
suggesting that his positive nexus opinion was not confined 
merely to cancer of the pharynx and was not exclusive of tongue 
cancer.  In addition, the claims file contains a second, more 
recent, opinion dated in May 2010 by Dr. K. C., who confirmed 
that the Veteran was originally diagnosed with squamous cell 
carcinoma of the tonsil, but that he also had a history of 
squamous cell carcinoma of the tongue and buccal mucosa.   
According to Dr. K. C., given the pathophysiology of cancers of 
the oral cavity and oropharynx, as well as the carcinogenic 
properties of chemicals, such as Agent Orange, "it is very 
reasonable to assume association and causation."  In his 
opinion, it was "as likely as not that his cancers could be 
caused by exposure to those herbicides."  While the use of the 
word "could be" in his opinion renders the opinion speculative 
in nature (see Obert v. Brown, 5 Vet. App. 30 (1993) (indicating 
that a medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish medical 
nexus)), this evidence is consistent with Dr. A. S.'s January 
2009 opinion. 

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, there are three medical professionals who have 
provided medical opinions in support of the appellant's claim.  
At least one of these doctors has provided an adequate rationale 
to support his opinion based on sound medical principles.  After 
carefully reviewing all the evidence on file, there is no 
adequate basis to reject the competent medical evidence of record 
that is favorable to the appellant's claim, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  There is no indication that the private physicians 
were not fully aware of the Veteran's past medical history or 
that any relevant fact was misstated.  Moreover, it is 
significant that there is absolutely no contradicting competent 
medical evidence of record.  As such, their opinions are found to 
be highly probative.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an expanded medical 
opinion on the cause of the Veteran's tongue cancer, as there is 
some indication that this may be the primary cancer; however, 
given that cancer of the tonsil and pharynx, in the same general 
vicinity of the tongue, were also diagnosed it is not likely at 
this point that such a question could be answered with any sense 
of assurance.  Moreover, under the benefit of the doubt rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the appellant shall prevail 
upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the 
competent medical evidence of record demonstrating a nexus 
between the Veteran's throat cancer, especially his pharynx 
cancer, and exposure to herbicides in service, and the lack of 
persuasive and competent medical evidence to the contrary, all 
doubt is resolved in the appellant's favor in finding that the 
evidence supports the establishment of service connection for the 
cause of the Veteran's death.   

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the appellant's claim for entitlement to 
service-connection claim for the cause of the Veteran's death is 
warranted.


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


